                                           Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RHAWN JOSEPH,                                     Case No. 20-cv-03782-WHO
                                                         Plaintiff,                          ORDER DENYING MOTION FOR
                                   8
                                                                                             PARTIAL SUMMARY JUDGMENT
                                                   v.                                        AND GRANTING MOTION TO
                                   9
                                                                                             DISMISS AMENDED COMPLAINT
                                  10       LUCY KOH, et al.,                                 WITH PREJUDICE
                                                         Defendants.                         Re: Dkt. Nos. 32, 34
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Pro se plaintiff Rhawn Joseph sues for alleged civil rights and other violations arising from

                                  14   municipal code enforcement. Before me are two motions. The City defendants’ move to dismiss

                                  15   the Amended Complaint for failure to state a claim.1 Joseph moves for partial summary judgment

                                  16   on his “Demand for Declarative and Injunctive Relief’ and “Monell Liability, Constitutional

                                  17   Torts” claims. He also asks that I reinstate his Fifth Amendment due process claim, which was

                                  18   previously dismissed with prejudice, and order summary judgment on that claim as well. I find

                                  19   these motions are suitable for decision without oral argument and VACATE the hearing scheduled

                                  20   for December 9, 2020. See Civ. L. R. 7-1(b).

                                  21            Joseph’s motion for partial summary judgment is DENIED and the City defendants’

                                  22   motion to dismiss is GRANTED with prejudice. Joseph fails to plausibly plead any of his claims,

                                  23   let alone meet the threshold for summary judgment. I deny his request to reinstate his Fifth

                                  24   Amendment due process claim. Even if I considered it, he does not fix the deficiency previously

                                  25   identified.2

                                  26
                                       1
                                  27    The City defendants are the City of San Jose, Dave Sykes, Richard Doyle, Kendra McGee-
                                       Davies, Rosalynn Hughey, Jason Gibilesco and Brian Munoz.
                                  28   2
                                           The Hon. Lucy H. Koh was originally named as a defendant in the original Complaint. As I
                                         Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 2 of 12




                                   1                                             BACKGROUND

                                   2          Magistrate Judge Virginia K. DeMarchi’s Report and Recommendation details the

                                   3   background of this case and Joseph’s previous lawsuit filed in 2019. Report and Recommendation

                                   4   on Motion to Dismiss and Motion to Stay Discovery (“R&R”) [Dkt. No. 23] 2–6; see Joseph v.

                                   5   City of San Jose, et al., Case No. 5:19-cv-01294-LHK (“2019 Action”). I incorporate that

                                   6   discussion by reference here and briefly recount the procedural history.

                                   7          In his 2019 Action, Joseph sued several of the same City defendants for alleged civil rights

                                   8   and other violations arising out of municipal code enforcement proceedings concerning his

                                   9   wrought iron fence and cypress trees, as well as three sheets of 24-inch polyurethane he had

                                  10   erected on a portion of his property. On March 10, 2020, the Hon. Lucy H. Koh granted the

                                  11   parties’ stipulation to stay the 2019 Action “until the parallel administrative and state court

                                  12   proceedings and their appeals are fully resolved.” 2019 Action, Dkt. No. 78 at 2. Joseph
Northern District of California
 United States District Court




                                  13   subsequently filed this lawsuit based on events occurring in March 2020 after Judge Koh closed

                                  14   the 2019 Action on March 10, 2020. R&R 7.

                                  15          On October 1, 2020, I adopted Magistrate Judge DeMarchi’s Report and Recommendation

                                  16   to grant the City defendants’ motion to dismiss Joseph’s Complaint. Order Adopting Magistrate

                                  17   Judge’s Report and Recommendation [Dkt. No. 29]. I gave Joseph leave to amend only the

                                  18   following six out of fifteen claims: (i) “Demand for Declarative and Injunctive Relief”; (ii)

                                  19   “Violation of the Fourth Amendment”; (iii) “Violation of the Eighth Amendment: Excessive

                                  20   Fines, Cruel and Unusual Punishment”; (iv) “Violation of the Fourteenth Amendment (42 U.S.C.

                                  21   § 1981.5 § 1983)”; (v) “Monell Liability, Constitutional Torts, Violation of Fourteenth

                                  22   Amendment (42 U.S.C. § 1983)”; (vi) “Violations of Bane Act (Cal. Civ. Code § 52.1), Ralph Act

                                  23   (Cal. Civ. Code § 51.7), 42 U.S.C. § 1983.” Id. On October 21, 2020, Joseph filed an Amended

                                  24   Complaint that realleges these six claims. Amended Complaint (“Am. Compl.”) [Dkt. No. 30].

                                  25

                                  26   noted in my previous order, there is no indication on the docket that Judge Koh has been served
                                       and the deadline for service of process passed on August 27, 2020. See Fed. R. Civ. P 4(m).
                                  27   Although Judge Koh is named in the caption associated with the exhibits Joseph attached to his
                                       Amended Complaint, the Amended Complaint itself does not name Judge Koh as a defendant or
                                  28   bring any allegation against her. Joseph does not maintain any claims against Judge Koh in his
                                       briefing either. Accordingly, Judge Koh is no longer alleged as a party in this case.
                                                                                         2
                                            Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 3 of 12




                                   1                                          LEGAL STANDARD

                                   2           Federal Rule of Civil Procedure 8 requires a complaint to include a short and plain

                                   3   statement indicating the grounds for jurisdiction, a short and plain statement of the claim, and a

                                   4   demand for the relief sought. Fed. R. Civ. P. 8(a)(1)-(3). “The propriety of dismissal for failure to

                                   5   comply with Rule 8 does not depend on whether the complaint is wholly without merit.”

                                   6   McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996). Accordingly, even claims that are not on

                                   7   their face subject to dismissal under Rule 12(b)(6) may still be dismissed for violating Rule 8(a).

                                   8   Id. Although “verbosity or length is not by itself a basis for dismissing a complaint based on Rule

                                   9   8(a),” Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124, 1131 (9th Cir. 2008), where the

                                  10   allegations in a complaint are “argumentative, prolix, replete with redundancy and largely

                                  11   irrelevant,” the complaint is properly dismissed for failure to comply with Rule 8(a), McHenry, 84

                                  12   F.3d at 1178-79.
Northern District of California
 United States District Court




                                  13           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a claim that

                                  14   fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  15   dismiss, the claimant must allege “enough facts to state a claim to relief that is plausible on its

                                  16   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

                                  17   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                  18   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                  19   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                  20   While courts do not require “heightened fact pleading of specifics,” a claim must be supported by

                                  21   facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555,

                                  22   570.

                                  23                                               DISCUSSION

                                  24   I.      MOTION TO DISMISS
                                  25           A.     Rule 8
                                  26           The City defendants argue that the Amended Complaint should be dismissed for failure to

                                  27   comply with the general rules for pleading set out in Rule 8(a). Notice of Motion and Motion to

                                  28   Dismiss Amended Complaint (“MTD”) [Dkt. No. 34] 10. In particular, they contend that the
                                                                                          3
                                           Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 4 of 12




                                   1   Amended Complaint contains allegations that are “false, flatly contradicted by the exhibits to the

                                   2   [Amended Complaint] and the [City of San Jose Compliance Order Appeal Notice of Decision

                                   3   (“NOD”)],” making for a frivolous and confusing pleading. MTD 10-13.3

                                   4           Judge DeMarchi previously agreed with the City defendants that the Complaint failed to

                                   5   comply with Rule 8’s mandate to provide a short and plaint statement of each claim showing that

                                   6   Joseph is entitled to relief. R&R 9. The Amended Complaint before me suffers from the same

                                   7   problem. It fails to provide fair notice of the claims being asserted or the grounds on which they

                                   8   rest. While dismissal on this ground alone would be appropriate, as discussed below, I find that

                                   9   the allegations, liberally construed, are insufficient to support a plausible claim for relief.4

                                  10           B.      Rule 12(b)(6)
                                  11                   1.      First Claim for Relief: “Demand for Declarative and Injunctive Relief”
                                  12           Joseph’s claim for declarative and injunctive relief was previously dismissed with leave to
Northern District of California
 United States District Court




                                  13   amend only to the extent that it was grounded on other claims that were also dismissed with leave

                                  14   to amend. R&R 11. As discussed below, the City’s defendants’ motion to dismiss is granted as to

                                  15   all claims in the Amended Complaint, so this claim necessarily fails as well.

                                  16

                                  17

                                  18   3
                                         The City defendants’ request for judicial notice of the following official documents and
                                  19   Municipal Codes is GRANTED: City of San Jose Code Enforcement Compliance Order Appeal
                                       Notice of Decision, served on Joseph on January 17, 2020 (Exhibit A); City of San Jose Street
                                  20   Tree “Pruning Packet” (Exhibits B); City of San Jose Charter (Exhibit C) and City of San Jose
                                       Municipal Code Section 13.28.400 (Exhibit D). Request for Judicial Notice in Support of Motion
                                  21   to Dismiss Amended Complaint (“RJN”) [Dkt. No. 34-1]; see California Sportfishing Protection
                                       Alliance v. Shiloh Group, LLC, 268 F. Supp. 3d 1029, 1038 (N.D. Cal. 2017) (judicial notice may
                                  22   be taken of the existence of documents in administrative records); Navajo Nation v. Dep’t of the
                                       Interior, 876 F.3d 1144, 1153 n.3 (9th Cir. 2017) (“The Court may take judicial notice of
                                  23   compacts, statutes, and regulations not included in the plaintiff's complaint.”). Exhibit A attached
                                       to the City defendants’ request for judicial notice is the complete document of what Joseph
                                  24   attaches as Exhibit 2 to his Amended Complaint. See United States v. Ritchie, 342 F.3d 903, 908
                                       (9th Cir. 2003) (judicial notice may be taken of “documents attached to the complaint, documents
                                  25   incorporated by reference in the complaint, or matters of judicial notice”).
                                       4
                                  26     The City defendants also argue that Joseph does not have standing to litigate claims arising from
                                       city code sections concerning sidewalks because those code sections were never applied to him
                                  27   and instead were merely mentioned in a form letter that he received in March 2020. MTD 5–9.
                                       The parties spend much time in the briefing debating whether those particular sections were ever
                                  28   applied to him. I need not reach this issue given that the Amended Complaint suffers from the
                                       other pleading flaws discussed in this order.
                                                                                         4
                                         Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 5 of 12



                                                      2.        Second Claim for Relief: “Violation of the Fourth Amendment”
                                   1
                                              Joseph asserts his Fourth Amendment claim against the City, Sykes, Hughey, Gibilisco,
                                   2
                                       Munoz, and McGee-Davies. Am. Compl. ¶ 79. He alleges that “Defendants City of San Jose,
                                   3
                                       Gibilesco, and Munoz, and other employees of the City have . . . placed Plaintiff and his property
                                   4
                                       under surveillance, have repeatedly photographed and filmed Plaintiff.” Id. ¶ 82. He contends
                                   5
                                       that “Defendants City of San Jose, Gibilesco, and City employees, including Eric Newton [who is
                                   6
                                       not named as a defendant], have trespassed into Plaintiff’s locked and gated property.” Id. ¶ 83.
                                   7
                                       He further alleges that Newton “was authorized by the City of San Jose, Defendant Sykes, and
                                   8
                                       employee Alan Lipton, to confront [him] at his home and threaten him with guns and authorized
                                   9
                                       Newton and Defendant Munoz to illegally threaten to seize, destroy and coerce the destruction of
                                  10
                                       Plaintiff'’s property and threaten to cause additional destruction of Plaintiff’s property including
                                  11
                                       his home[.]” Id. ¶ 84.
                                  12
Northern District of California




                                              The Amended Complaint does not fix any of the deficiencies previously identified by
 United States District Court




                                  13
                                       Judge DeMarchi. While he has named particular defendants in his allegations, he still fails to
                                  14
                                       provide any detail about what they did and what conduct is attributable to which defendant. See
                                  15
                                       R&R 16. To the extent his claim is based on an alleged unlawful search, the interior of a “locked
                                  16
                                       and gated property” represents Jospeh’s curtilage, which is “subject to Fourth Amendment
                                  17
                                       protection.” United States v. Struckman, 603 F.3d 731, 739 (9th Cir. 2010). But he fails to
                                  18
                                       describe when or how the events occurred or any other detail about the situation. A conclusory
                                  19
                                       allegation about a “search” that occurred over his “locked and gated property” does not suffice.
                                  20
                                              His allegations about a “seizure” are similarly conclusory. He alleges that certain City
                                  21
                                       employees “illegally threaten[ed] to seize, destroy, and coerce the destruction of [his] property.”
                                  22
                                       Am. Compl. ¶ 84. As before, he “cites no authority indicating that the City defendants’ alleged
                                  23
                                       ‘threatened seizure’ of his trees or the fact that he was ‘compelled by threats to mutilate three of
                                  24
                                       his trees’ gives rise to a claim for violation of the Fourth Amendment.” R&R 15. In his
                                  25
                                       opposition, he states that the alleged “seizure” was of a placard left on his front gate by the City
                                  26
                                       and contends that non-party Newton trespassed by reaching over his locked gate to take it. Even
                                  27
                                       under that theory, his Fourth Amendment allegations are insufficient. See United States v. Karo,
                                  28
                                                                                          5
                                         Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 6 of 12




                                   1   468 U.S. 705, 712–13 (1984) (“The existence of a physical trespass is only marginally relevant to

                                   2   the question of whether the Fourth Amendment has been violated, however, for an actual trespass

                                   3   is neither necessary nor sufficient to establish a constitutional violation.”).

                                   4          The City defendants’ motion to dismiss the Fourth Amendment claim is GRANTED with

                                   5   prejudice.

                                   6                  3.      Third Claim for Relief: “Violation of the Eighth Amendment:
                                                              Excessive Fines, Cruel and Unusual Punishment”
                                   7
                                              Joseph’s leave to amend this claim was limited. I adopted Judge DeMarchi’s
                                   8
                                       recommendation that this claim be dismissed “with leave to amend as to any allegedly excessive
                                   9
                                       fines.” R&R 21.
                                  10
                                              In his Amended Complaint, Joseph alleges conduct that he believes to have been “cruel
                                  11
                                       and unusual.” See Am. Compl. ¶ 87–89 (alleging he was “coerced into destroying his property”
                                  12
Northern District of California




                                       and “mutilating his trees”; defendants allegedly “demanded that [he] violate shelter-in-place
 United States District Court




                                  13
                                       mandates and destroy his property during the height of the Corona pandemic”). These new
                                  14
                                       allegations are not within the limited leave he was granted for this claim. Even if I consider them,
                                  15
                                       the allegations fail to establish any “punishment” within the meaning of the Eighth Amendment.
                                  16
                                       See R&R 21 (concluding that “[t]here are no facts alleged suggesting that the conduct at issue,”
                                  17
                                       including previously alleged “damage to valuable religious property,” “relates to punishment for a
                                  18
                                       crime or adjudication of guilt for a crime” and further noting “[n]or is there any indication that any
                                  19
                                       such facts plausibly could be alleged on amendment”).
                                  20
                                              With respect to excessive fines, Joseph fails to fix the deficiency previously identified.
                                  21
                                       Judge DeMarchi found Joseph’s standing to pursue this claim questionable because “the
                                  22
                                       complaint’s allegations are ambiguous as to whether any fines have been imposed, or merely
                                  23
                                       threatened.” R&R 21. The allegations in his Amended Complaint fare no better. Citing to
                                  24
                                       Exhibit 3 attached to his Amended Complaint, he alleges that “[f]ines were levied against him”
                                  25
                                       and he “was given 14 days to destroy his property or the City would seize and destroy this
                                  26
                                       property.” Am. Compl. ¶ 19. Exhibit 3 is a “Second Tree Repair Notice” dated April 29, 2020,
                                  27
                                       which fails to show that a fine of any kind was levied. On the contrary, it references “Cost
                                  28
                                                                                           6
                                         Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 7 of 12




                                   1   estimates for Required Tree Work $156.20.” Exhibit 3 [Dkt. No. 30-1]. Joseph does not provide

                                   2   any reason why this “cost estimate” can constitute a fine within the meaning of the Eighth

                                   3   Amendment. Nor does he provide any other allegation about a “fine” he actually paid or whether

                                   4   he has an outstanding unpaid fine pending.

                                   5          He further alleges that “[a]ny fine or charging of costs would be excessive.” Am. Compl. ¶

                                   6   90. This too fails to show that a fine was imposed instead of merely threatened. An allegation

                                   7   that any fines or costs “would be” excessive does not suffice to show an injury-in-fact under the

                                   8   Eighth Amendment.

                                   9          Because Joseph fails to allege that he was ever fined or punished under any law that

                                  10   triggers Eighth Amendment protections, the City defendants’ motion to dismiss this claim is

                                  11   GRANTED with prejudice.

                                  12                    4.     Fourth Claim for Relief: “Violation of the Fourteenth Amendment (42
Northern District of California




                                                               U.S.C. § 1981.5 § 1983)”
 United States District Court




                                  13
                                              Judge DeMarchi concluded the following about Joseph’s Fourteenth Amendment claim in
                                  14
                                       the Complaint:
                                  15
                                                        Here, although Dr. Joseph generally alleges that defendants’ actions
                                  16                    denied him equal protection of the laws, he does not allege sufficient
                                                        facts to support such a claim. Although he broadly claims that he was
                                  17                    targeted because of his “sex, gender, religion, race” (Dkt. No. 1 ¶
                                                        173), Dr. Joseph does not allege facts plausibly suggesting that he was
                                  18                    treated differently than other similarly situated persons of different
                                                        races, religions, or genders, much less any facts suggesting that
                                  19                    defendants acted with discriminatory intent. Rather, the complaint
                                                        merely alleges in conclusory fashion that Dr. Joseph was treated
                                  20                    “differently from other citizens.” Dkt. No. 1 ¶ 176.
                                  21   R&R 22. In his Amended Complaint, Joseph adds that he “pointed out that other houses on his
                                  22   street have trees with branches only a few feet off the ground, and have bushes and shrubs which
                                  23   are up to five feet or more in height,” to which Newton allegedly replied, “The City is not
                                  24   concerned with your neighbors. Just you. You pissed off the wrong people.” Am. Compl. ¶ 96.
                                  25   Based on this allegation, he contends that he has been “singled out” and is “treated differently
                                  26   from his neighbors.” Id. ¶ 97.
                                  27          Because Joseph does not implicate a suspect classification, he appears to pursue a “class-
                                  28   of-one” equal protection claim. The Supreme Court has recognized class-of-one equal protection
                                                                                          7
                                         Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 8 of 12




                                   1   claims “where the plaintiff alleges that she has been intentionally treated differently from others

                                   2   similarly situated and that there is no rational basis for the difference in treatment.” Vill. of

                                   3   Willowbrook v. Olech, 528 U.S. 562, 564 (2000). “Class-of-one plaintiffs ‘must show an

                                   4   extremely high degree of similarity between themselves and the persons to whom they compare

                                   5   themselves.’” Warkentine v. Soria, 152 F. Supp. 3d 1269, 1294 (E.D. Cal. 2016) (quoting

                                   6   Clubside, Inc. v. Valentin, 468 F.3d 144, 159 (2d Cir. 2006)); see also Jardine-Byrne v. Santa

                                   7   Cruz Cty., No. 5:16-CV-03253-EJD, 2017 WL 5525900, at *4 (N.D. Cal. Nov. 17, 2017) (same).

                                   8   “To be considered similarly situated, the plaintiff and her comparators must be prima facie

                                   9   identical in all relevant respects or directly comparable in all material respects.” Jardine-Byrne,

                                  10   2017 WL 5525900, at *4 (internal quotation marks and citation omitted).

                                  11          “Strict enforcement of the similarly-situated requirement is a vital way of minimizing the

                                  12   risk that, unless carefully circumscribed, the concept of a class-of-one equal protection claim
Northern District of California
 United States District Court




                                  13   could effectively provide a federal cause of action for review of almost every executive and

                                  14   administrative decision made by state actors.” Warkentine, 152 F. Supp. 3d at 1294 (internal

                                  15   quotation marks and citation omitted). “[C]ursory allegations on being similarly situated are

                                  16   especially problematic where, e.g., ‘inherently subjective and individualized enforcement of health

                                  17   and safety regulations’ are at issue.” Scocca v. Smith, No. C-11-1318 EMC, 2012 WL 2375203, at

                                  18   *5 (N.D. Cal. Jun. 22, 2012) (quoting Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1220

                                  19   (10th Cir. 2011)).

                                  20          Joseph’s allegations are conclusory and fail to establish that his neighbors and their

                                  21   properties were identical in all relevant respects or directly comparable in all material respects. He

                                  22   refers to Exhibit 6 to show that “other houses on his street have trees with branches only a few feet

                                  23   off the ground, and have bushes and shrubs which are up to five feet or more in height.” Am.

                                  24   Compl. ¶ 96. This single allegation and Exhibit 6 fail to show how any other house on his street is

                                  25   “similarly situated.” Nor does he allege that any of his neighbors have cypress trees with 4 to 6-

                                  26   inch diameter trunks or any other kind of tree that were similarly positioned as his trees. See, e.g.,

                                  27   Elizondo v. City of Junction City, 745 F. App’x 43, 44 (9th Cir. 2018) (affirming district court’s

                                  28   summary judgment order on plaintiff’s equal protection claim where “[t]he situations of the other
                                                                                          8
                                         Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 9 of 12




                                   1   property owners cited by the Elizondos [were] not sufficiently similar because the trees in those

                                   2   instances were not located on city corners”). He fails to plausibly allege the “extremely high

                                   3   degree of similarity” needed for a class-of-one equal protection claim. Warkentine, 152 F. Supp.

                                   4   3d at 1294

                                   5            The City defendants’ motion to dismiss the Fourteenth Amendment claim is GRANTED

                                   6   with prejudice.

                                   7                     5.   Fifth Claim for Relief: “Monell Liability, Constitutional Torts,
                                                              Violation of Fourteenth Amendment (42 U.S.C. § 1983)”
                                   8
                                                Judge DeMarchi previously dismissed Joseph’s Monell claim because the Complaint failed
                                   9
                                       to allege a basis for any underlying constitutional violation, and therefore did not allege any basis
                                  10
                                       for a Monell claim. R&R 23; see generally Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950,
                                  11
                                       957 (9th Cir. 2008) (“Because there is no constitutional violation, there can be no municipal
                                  12
Northern District of California




                                       liability.”). Even if Joseph had alleged an underlying constitutional violation, Judge DeMarchi
 United States District Court




                                  13
                                       found the claim still failed to sufficiently allege a basis to hold the City liable under Monell
                                  14
                                       because his allegations about a custom, policy, or practice or failure to train were conclusory and
                                  15
                                       implausible. R&R 23. He was given leave to amend to the extent he is able to allege an
                                  16
                                       unconstitutional custom or practice, or that the City had an inadequate training program. Id. at
                                  17
                                       25–26.
                                  18
                                                As discussed above, the Amended Complaint fails to sufficiently allege a basis for any
                                  19
                                       underlying constitutional violation, which means there is no basis for a Monell claim. The custom
                                  20
                                       or practice and failure to train allegations also remain conclusory and implausible.
                                  21
                                                Joseph alleges that the City, Sykes and Hughey “established a policy (via their employees
                                  22
                                       and those they supervise) of extorting money . . . filing false code violations . . . levying of fines
                                  23
                                       and . . . forcing [the payments of] fees of contractors hired by the City . . . or to hire and pay
                                  24
                                       contractors hired by the City[.]” Am. Compl. ¶ 110. Like his previous allegations, these
                                  25
                                       allegations do not go beyond incidents concerning Joseph and therefore are insufficient to
                                  26
                                       establish a plausible Monell claim based on existence of a policy that was widespread or so
                                  27
                                       permanent and well settled to constitute a custom, policy or practice with the force of law. See
                                  28
                                                                                           9
                                        Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 10 of 12




                                   1   Estate of Adomako v. City of Fremont, No. 17-cv-06386-DMR, 2018 WL 2234179, at *3 (N.D.

                                   2   Cal. May 16, 2018) (concluding that the plaintiff failed to sufficiently allege a pattern, policy, or

                                   3   custom where the complaint only alleged facts pertaining to the plaintiff).

                                   4          To the extent his custom or policy allegations are based on ratification by a “final

                                   5   policymaker,” those allegations are also insufficient. He alleges that “Sykes (City Manager) and

                                   6   Hughey (Director of Code) each have policy making powers, with Sykes setting and governing

                                   7   policy for the entire City” and “collectively they established a City policy whose only purpose was

                                   8   to target, discriminate against, extort money from, and selectively cause plaintiff and other citizens

                                   9   great harm[.]” Am. Compl. ¶ 113. This allegation, and similarly worded allegations throughout

                                  10   the Amended Complaint, fails to provide any plausible inference that Sykes and Hughey made a

                                  11   deliberate choice to follow a course of action from among various alternatives or approved the

                                  12   basis for the alleged unconstitutional conduct. See R&R 25.
Northern District of California
 United States District Court




                                  13          His failure to train allegations similarly fail to establish a Monell claim. He criticizes the

                                  14   City’s alleged failure to “hire California Certified Code Enforcement officers (“CCE”) [and] . . .

                                  15   properly train and supervise employees.” Am. Compl. ¶ 117. But, as before, he fails to allege any

                                  16   specific facts regarding the type of training that was deficient or how the allegedly

                                  17   unconstitutional conduct of the City defendants resulted from that training. R&R 27; see, e.g.,

                                  18   Am. Compl. ¶ 118 (alleging that “the need for more or different training is so obvious, and the

                                  19   inadequacy so likely to result in the violation of constitutional rights, that the policymakers of the

                                  20   city can reasonable be said to have deliberately indifferent to the need”). Such conclusory

                                  21   allegations do not plausibly support a Monell claim.

                                  22          The City defendants’ motion to dismiss the Monell claim is GRANTED with prejudice.

                                  23                  6.      Sixth Claim for Relief: “Violations of Bane Act (Cal. Civ. Code § 52.1),
                                                              Ralph Act (Cal. Civ. Code § 51.7), 42 U.S.C. § 1983”
                                  24
                                              “The Bane Act prohibits interference or attempted interference with a person’s rights under
                                  25
                                       federal or California law by ‘threats, intimidation, or coercion.’” Wyrzykowski v. Cty. of Marin,
                                  26
                                       No. 3:14-cv-03825-LB, 2015 WL 3613645, at *11 (N.D. Cal. Jun. 9, 2015) (quoting Cal. Civ.
                                  27
                                       Code § 52.1(a)). Section 51.7 of the California Ralph Civil Rights Act (“Ralph Act”) provides
                                  28
                                                                                         10
                                         Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 11 of 12




                                   1   that “[a]ll persons . . . have the right to be free from any violence, or intimidation by threat of

                                   2   violence committed against their persons or property” on the basis of a wide variety of protected

                                   3   characteristics, including race, gender and religion. Cal. Civ. Code §§ 51.7, 51(b).

                                   4          These joint claims were previously dismissed for being too conclusory and lacking

                                   5   plausible factual support. R&R 28. Judge DeMarchi noted that “[t]he Bane Act/Ralph Act claim

                                   6   appears to be based on the same insufficient allegations recited in support of several of Dr.

                                   7   Joseph’s other claims and these allegations do not support a plausible claim that Dr. Joseph was

                                   8   forced by any of the City defendants to do anything he was not required to do under the law, or

                                   9   that any of his rights have been violated based on a protected characteristic such as his race,

                                  10   gender or religion.” Id. However, Joseph was given leave to amend because it was “not clear

                                  11   whether the deficiencies described above may be cured.” Id.

                                  12          As discussed above, Joseph has not cured any of the deficiencies highlighted by Judge
Northern District of California
 United States District Court




                                  13   DeMarchi. The added allegation that he was threatened with “guns” and violence to destroy his

                                  14   property/trees is also conclusory and fails to support a plausible claim that he was forced to do

                                  15   anything he was not required to do under the law. See Am. Compl. ¶¶ 3, 29, 84, 134.

                                  16          The City defendants’ motion to dismiss the Bane Act/Ralph Act claim is GRANTED with

                                  17   prejudice.

                                  18   II.    MOTION FOR PARTIAL SUMMARY JUDGMENT
                                  19          Joseph moves for partial summary judgment on his “Demand for Declarative and

                                  20   Injunctive Relief’ and “Monell Liability, Constitutional Torts” claims. Plaintiff’s Rule 60(d)(3)

                                  21   Motion to Set Aside Judgment and Rule 54(a)d) Motion for Partial Summary Judgment [Dkt. No.

                                  22   32] 7. He also asks that I reinstate his Fifth Amendment due process claim, which was previously

                                  23   dismissed with prejudice, and order summary judgment on that claim as well. Id.

                                  24          As discussed above, both his claims for “Demand for Declarative and Injunctive Relief’

                                  25   and “Monell Liability, Constitutional Torts” are dismissed for failure to state a claim. Nothing in

                                  26   Joseph’s briefing for this motion makes me conclude otherwise. Joseph cannot obtain summary

                                  27   judgment without first plausibly stating a claim.

                                  28          I will not entertain his request to reinstate the Fifth Amendment due process claim. Judge
                                                                                           11
                                        Case 3:20-cv-03782-WHO Document 43 Filed 12/08/20 Page 12 of 12




                                   1   DeMarchi found Joseph’s Fifth Amendment allegations deficient and “[i]n any event, the Fifth

                                   2   Amendment’s due process clause applies only to the federal government, and not to the actions of

                                   3   a state or city.” R&R 17 (quoting Bingue v. Prunchak, 512 F.3d 1169, 1174 (9th Cir. 2008). I

                                   4   adopted Judge DeMarchi’s recommendation to dismiss this claim without leave to amend given

                                   5   her well-reasoned conclusion that “this claim could be saved by amendment.” R&R 17. Even if

                                   6   allowed him to reinstate the claim, the allegations he seeks to add are flawed for the same reasons

                                   7   Judge DeMarchi previously noted.

                                   8          Joseph’s motion for summary judgment and to set aside judgment is DENIED.

                                   9                                            CONCLUSION

                                  10          For the foregoing reasons, the City defendants’ motion to dismiss the Amended Complaint

                                  11   is GRANTED and Joseph’s motion for summary judgment is DENIED. Because Joseph had

                                  12   multiple opportunities to plausibly state a claim, I grant the dismissal WITH PREJUDICE.
Northern District of California
 United States District Court




                                  13   Judgment will be entered accordingly.

                                  14          IT IS SO ORDERED.

                                  15   Dated: December 6, 2020

                                  16

                                  17
                                                                                                   William H. Orrick
                                  18                                                               United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       12
